United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3558
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                       Lewis Bolden, also known as Junior

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                             Submitted: August 7, 2013
                               Filed: August 8, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Lewis Bolden, previously convicted of a felony drug offense, pled guilty to
conspiring to distribute and possess with intent to distribute 100 grams or more of a
mixture or substance containing a detectable amount of heroin in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B), 846, and 851. The district court1 departed downward
from the calculated Guidelines range and sentenced Bolden to 200 months in prison
and eight years of supervised release. Bolden appeals his sentence, challenging the
extent of the downward departure and arguing that the sentence is unreasonable. His
counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and
moved to withdraw.

       This court cannot review the extent of the departure, given that Bolden does
not allege that the district court was motivated by an unconstitutional motive in
arriving at its downward-departure decision. See United States v. Robinson, 536 F.3d
874, 878 (8th Cir. 2008). Further, upon careful review as to the reasonableness of the
sentence, this court finds that the sentence is not unreasonable, see Gall v. United
States, 552 U.S. 38, 51 (2007) (procedure for reviewing sentence); see also United
States v. Berni, 439 F.3d 990, 992-93 (8th Cir. 2006) (per curiam) (reviewing
sentence involving downward departure for reasonableness using abuse-of-discretion
standard). An independent review of the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), reveals no nonfrivolous issues.

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted.
                     ______________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-